UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7629



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PAT ROXY DARBY, a/k/a Edward George Tassy,
a/k/a Buju,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:01-cr-00355-JCC)


Submitted:   December 14, 2006         Decided:     December 28, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pat Roxy Darby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pat Roxy Darby appeals the district court’s order denying

his motion for reconsideration of a prior order reducing his

sentence on motion of the government pursuant to Fed. R. Crim. P.

35(b).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Roxy, No. 1:01-cr-00355-JCC (E.D. Va.

filed Aug. 23, 2006 & entered Aug. 25, 2006).             We dispense with

oral     argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                    - 2 -